DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim Objections
1.	Claims 1, 7, 9, 12, 14, 16-18 are objected to because of the following informalities:  
	Claims 1 and 9, 14, “wherein the one or more power lasers” should be changed to “wherein the at least one power laser”.
	Claim 9, line 17, “paths themselves;” changes to “paths themselves; and”
	Claims 2, 16,  “wherein at least one range finding means is incorporated into the device to provide the user with information about distance to target,” changes to “further comprising at least one range finding means is incorporated into the device to provide a user with information about distance to target,”.
	Claims 7, 10, 12, line 1, “wherein the power laser” changes to “wherein the at least one power laser”.

Claim 14 recites a method claim. However, claims 14 does not contain any method steps. Therefore, the term “A method” changes to “A system”.
Claims 16-18,”The method” changes to “The system”.
  Appropriate correction is required.
Allowable Subject Matter
2.	Claims 1-19 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An apparatus for delivering an incapacitating electrical stun charge to a living organism at a distance, said apparatus comprising at least one power laser and a high-voltage electrical circuit, wherein
the two columns of ion-rich gaseous plasma are spaced far enough apart that no electricity can flow between them;

the high-voltage AC charges on the two electrodes are 180 degrees out of phase with each other; and
said high-voltage electrical charges are transmitted via the two conductive paths of ion-charged air to the living human or non-human target, completing the circuit through said target, and delivering an electrical stun charge sufficient in voltage, time sequence, and frequency to temporarily incapacitate the target as recited in claim 1.
 An apparatus for delivering an incapacitating electrical stun charge to a living organism at a distance, said apparatus comprising at least one power laser and a high-voltage electrical circuit, 
said ion-rich gaseous plasma columns generate thin halo-like regions of ionized gas on their outer periphery;
said columns of ion-rich gaseous plasma are spaced very closely together so that the halo regions of the plasma columns touch and overlap;
said high voltage electrical circuit produces a high voltage stun charge and presents this charge to a single large electrode that is in contact with 
said high-voltage electrical charge is conducted via the two conductive columns of ionized gas produced by the lasers, and also via said overlapping halo region of ion-charged air between the laser beams, to the living human or nonhuman target, thereby delivering an electrical stun charge sufficient in voltage, time sequence, and frequency to temporarily incapacitate the target as recited in claim 9.
 A method for delivering an incapacitating electrical stun charge to a living organism at a distance comprising at least one power laser and a high-voltage electrical circuit, 
the two columns of ion-rich gaseous plasma are spaced far enough apart that no electricity can flow between them;
said high voltage electrical circuit, produces a high voltage alternating current stun charge and presents this charge to two electrodes situated in close proximity to, and extending into, the two ionized plasma paths;
the high-voltage AC charges on the two electrodes are 180 degrees out of phase with each other; and

Claims 2-8, 10-13, 15-19 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Herr (USPN 4, 453,196)  discloses an apparatus (see figure 1) for delivering an incapacitating electrical stun charge to a living organism at a distance, said apparatus comprising at least one power laser (a laser 1) and a high-voltage electrical circuit (3), wherein
the one or more power lasers (1) create two beams (such as beams 9) of coherent light that ionize atmospheric air in two paths (such as paths 18)  to a distant target (2) , thus bringing into existence two columns of ion-rich gaseous plasma extending through the air (such as channels 10, 11, see col. 2, lines 13-15, lines 21-23), said ionized plasma paths capable of conducting electrical charge,
said laser beams (9, see figure 1) are precisely parallel to each other,

Herr (USPN 5,675,103)  discloses an apparatus (see figure 2) for delivering an incapacitating electrical stun charge to a living organism at a distance, said apparatus comprising at least one power laser (lasers 1a, 8a ) and a high-voltage electrical circuit (3), wherein
the one or more power lasers (1) create two beams (such as beams 9) of coherent light that ionize atmospheric air in two paths (such as paths 18)  to a distant target (2) , thus bringing into existence two columns of ion-rich gaseous plasma extending through the air (such as channels 6a, 10a), said ionized plasma paths capable of conducting electrical charge,
said laser beams (9,see figure 3) are precisely parallel to each other,
the two laser beams are aimed at a living human or non-human target (e.g. see col. 2, lines 61-67). However, Herr does not disclose the aforementioned claimed limitations of claims 1, 9, and 14.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANNY NGUYEN/Primary Examiner, Art Unit 2836